Mr. Justice Hilliard,
dissenting.
I am largely in accord with the opinion of my Brother Butler. I was not a member of the court at the time the respondent was disbarred and feel somewhat embarrassed in expressing my conclusions. It seems to me, from the record in the former proceeding, that the respondent should have been discharged. His offense, if it was an offense, was devoid of moral turpitude. It has never, I am sure, been seriously charged against him that he was lacking in any moral characteristic or seriously contended that lie was guilty of more than what might, and might not, be thought to be a technical infringement of a statute. If it be true that in accepting-the amounts he received he was practicing law, it should be borne in mind that not all judicial officers are forbidden to practice law. County judges in counties of the third, fourth and fifth class may do so. C. L. ’21, §6014. It should also be remembered that the juvenile court is of inferior jurisdiction and that but recently we have been obliged to prevent its usurpation of jurisdiction vested in the district court. Abbott v. People, 91 Colo. 510, 16 P. (2d) 435. Indeed, it might be said that a large part of the importance which attaches to the juvenile court is due not to its powers, but to the manner in which the respondent and his successors have conducted it.
The juvenile court exists only in the City and County of Denver. In the other counties its powers and duties are vested in the county courts. C. L. ’21, §655. It is inferior, because of its lack of jurisdiction of ordinary civil causes, to the county court. However, in the absence or disability of the juvenile judge, any county judge may be called upon to preside. O. L. ’21, §5827; Chapter 111, Laws 1931, page 436. Hence the juvenile *56judg-e must be held to be of equal rank with county judges.
Consider what has been pointed out in the foregoing-paragraph and from that premise reexamine the charge upon which the respondent was disbarred. Assume, and it is not difficult, that every step in the Stokes proceedings had been passed upon by a county judge from a county of the third, fourth or fifth class sitting in his own court or for the respondent. Recall, in this connection, as can all lawyers who practiced in the City and County of Denver during- the time respondent was juvenile judge, that a county judge from a county of one of these classes sat for the respondent repeatedly. The same judge later was held to have defeated the respondent for juvenile judge. People ex rel. Graham v. Lindsey, 80 Colo. 465, 253 Pac. 465. Considering, assuming and recalling these things, we arrive at a very remarkable destination, for if Judge Graham, for example, had been sitting for Judge Lindsey and had done each and every thing the latter is said to have done, not a word of criticism could have been justly uttered against him and he would not even have been subject to the fine of not less than $20 or more than $100 that the legislature believes is sufficient punishment for even a district judge who practices laW. C. L. ’21, §6015. No, it is very plain to me that the respondent was not guilty of any reprehensible act, and that to visit disbarment upon him was unmerited. Is it not unthinkable that two judges of equal rank may perform the same acts and one be branded as immoral and unfit while the other would be considered to have acted and would be within his rights ?
It has been charged against the respondent that after his disbarment he indulged in severe criticism of the court for its action. I do not think we should deal harshly with him because of that, or consider it at all. If my view of the record is sound, perhaps he was entitled to make some comments upon the situation; he was vitally affected. I should say it was a matter of taste and be*57cause another person similarly situated might say nothing we should not punish respondent because his taste was otherwise. The State Bar of California was not of opinion that his acts warranted disbarment or discipline. I cannot blame Judge Lindsey for agreeing with that body and not with this court.
In the oral argument on the application for reinstatement it was brought to our attention that the respondent had been particularly caustic in his references to the writer of the opinion in which his disbarment was ordered. It was said that the respondent laid the defeat of that judge to the fact he had written the opinion. I do not venture to pass upon the soundness of that conclusion ; it may be correct, although I have often entertained the thought that at least one and perhaps many other factors contributed. • But the point is not whether my election was due to what was said of the respondent by the writer of the court’s opinion. The point is that I should not be offended because the respondent chooses to entertain that belief and that the court should not be offended because a defeated litigant expressed his view of the judgment in forceful language. After all, the respondent was not a member of the bar of this court when he made the statements complained of. And if he had been and were, I feel that the dignity and prestige of the court and the confidence of the people in the integrity of its members is not shaken because one who has suffered our displeasure humanly expresses himself to be of a contrary mind to those who have judged him. Courts should be larger than that. We have graver duties than defending ourselves.
Hence, I wonder why it should be thoug'ht necessary that the respondent should sue with an humble and contrite heart. He would be less a man were he to do it. The quality of mercy should not be strained, and I for one would rather gTant the boon to the proud man, who holds his head aloft, who has boldly stated his convictions, confident in his own soul that he has done no *58wrong, than to bestow it upon the whining and fawning creature who might cower before us with lying words in his teeth. As I have said, perhaps the State Bar of California and the respondent are right. Galileo solemnly recanted and pronounced the world to be flat. Must the respondent suffer because he persists in believing it to be round?
The career of the respondent has been most remarkable. No other citizen of this state has attained his fame, or, as some would have it, notoriety. It depends upon one’s notions of sociological problems, certainly too speculative a realm to comment upon except in theory until the passage of many years demonstrates the truth or falsity of a given problem. The respondent may be right in all or part or none of his postulates. I may be wrong-in all or part or none of mine. But we are not trying-him upon our agreement or lack of agreement with him. The question should be, If he is restored to the right to practice law, is there danger that he will sully the profession and betray any person by dishonorable or immoral acts ? I can perceive but one answer, the negative.
We have refused to disbar and have reinstated men who betrayed their clients. We have refused to disbar and have reinstated men who stole their clients’ funds. We have refused to disbar and have reinstated men who bore the felon’s brand. We have shown mercy to men whose acts were dishonorable and reprehensible. We have shown mercy to men whose acts made black the escutcheon of the bar. Should we refuse to reinstate a man who never betrayed anyone? Should we refuse to reinstate a man who never stole a penny? Should we refuse to reinstate a man of whom it has never been said that he committed a crime? Shall we say to this man, whose every act, I say, has been prompted by a desire to do right, You shall not be reinstated? Shall we say to this man, who has all his life striven to make the profession of the law an honorable one, You shall not be reinstated? I submit not.